Title: From George Washington to John Hancock, 18 March 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown March 18th 1777.

The difficulty, if not impossibility, of giving Congress a just Idea of our situation and of several other important matters requiring their earliest attention by Letter, has induced me to prevail on Major General Greene to wait upon them for that purpose. This Gentleman is so much in my confidence—so intimately acquainted with my ideas—with our strength, and our weaknesses—with everything respecting the Army, that I have thought it unnecessary to particularize or prescribe any certain line of duty or enquiries for him. I shall only say, from the rank he holds as an able & good Officer in the estimation of all who know him, he deserves the greatest respect, and much regard is due to his Opinions in the line of his profession. he has upon his mind such matters as appear to me most material to be immediately considered of, and many more will probably arise during the intercourse you may think proper to honor him with, on all which, I wish to have the sense of Congress and the result of such deliberations as may be formed thereupon.
I have inclosed an Extract of a Letter received yesterday from Govr Trumbull, with a Copy of one intercepted, going from the late Govr Wentworth to his Sister. The information contained in the Latter, if true, is important and interesting. How far it is to be relied on, I can not determine, but there can be no doubt of the British’s Court’s straining every nerve and interest at Home and abroad to bend us to their insufferable Yoke. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

